DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  This amendment includes the claim amendments listed in the examiner’s amendment mailed on 2/10/22, and in addition identifies claim 23 is canceled.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Boller (Reg. 47,435) on 01/25/2022.
The application has been amended as follows:

Listing of Claims:
1.	(Currently Amended) A method of protecting an electronic device during execution of an operation, the protecting comprising:
encrypting, using an encryption circuit, a first data value having a number n of first binary words, each word having a number m of bits, the encrypting including generating a second data value having a same number n of second binary words of m bits each; and
outputting a result of the encryption, wherein n is an integer greater than or equal to 3, m and n do not have a common integer division, n or m is even, and a second binary word of the second data value having a rank i is equal to a sum of:
a of the first binary words having a same rank i; and
a product of:
a complement of a of the first binary words having a rank ((i + 1)modulo n), shifted by a first number of bit positions; and
a of the first binary words having a rank ((i+2)modulo n), shifted by a second number of bit positions.  

14.	(Currently Amended)	A device, comprising:
one or more memories; and
digital signal processing circuitry coupled to the one or more memories, which, in operation, protects data values used by the device, the protecting including encrypting a first data value having a number n of first binary words, each word having a number m of bits, the encrypting including generating a second data value having a same number n of second binary words of m bits each, wherein n is an integer greater than or equal to 3, m and n do not have a common integer division, n or m is even, and a second binary word of the second data value having a rank i is equal to a sum of:
a  of the first binary words having a same rank i; and
a product of:
a complement of a of the first binary words having a rank ((i + 1)modulo n), shifted by a first number of bit positions; and
a of the first binary words having a rank ((i+2)modulo n), shifted by a second number of bit positions.
19.	(Currently Amended) A method, comprising:
executing an operation by an electronic circuit; and
protecting the electronic circuit during execution of the operation, the protecting including: 
encrypting, using an encryption circuit, a first data value having a number n of first binary words, each word having a number m of bits, the encrypting including generating a second data value having a same number n of second binary words of m bits each, wherein n is an integer greater than or equal to 3, m and n do not have a common integer division, n or m is even, and a second binary word of the second data value having a rank i is equal to a sum of:
a  of the first binary words having a same rank i; and
a product of:
a complement of a of the first binary words having a rank ((i + 1)modulo n), shifted by a first number of bit positions; and
a  of the first binary words having a rank ((i+2)modulo n), shifted by a second number of bit positions.

22.	(Currently Amended)	A system, comprising:
a functional circuit; and
digital signal processing circuitry coupled to the functional circuit, wherein the digital signal processing circuitry, in operation, encrypts a first data value having a number n of first binary words, each word having a number m of bits, the encrypting including generating a second data value having a same number n of second binary words of m bits each, wherein n is an integer greater than or equal to 3, m and n do not have a common integer division, n or m is even, and a second binary word of the second data value having a rank i is equal to a sum of:
a of the first binary words having a same rank i; and
a product of:
a complement of a of the first binary words having a rank ((i + 1)modulo n), shifted by a first number of bit positions; and
a of the first binary words having a rank ((i+2)modulo n), shifted by a second number of bit positions, wherein the encrypting protects an operation of the functional circuit.

23.	(Cancelled)


25.	(Currently Amended)	A non-transitory computer-readable medium having contents which configure digital signal processing circuitry to perform a method, the method comprising:
executing an operation; and
protecting the digital signal processing circuitry during execution of the operation, the protecting including encrypting a first data value having a number n of first binary words, each word having a number m of bits, the encrypting including generating a second data value having a same number n of second binary words of m bits each, wherein n is an integer greater than or equal to 3, m and n do not have a common integer division, n or m is even, and a second binary word of the second data value having a rank i is equal to a sum of:
a of the first binary words having a same rank i; and
a product of:
a complement of a of the first binary words having a rank ((i + 1)modulo n), shifted by a first number of bit positions; and
a of the first binary words having a rank ((i+2)modulo n), shifted by a second number of bit positions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494